The plaintiff in error was convicted on an information charging that he did unlawfully have possession of 40 bottles of beer with the intention of selling the same. On the 28th day of May, 1917, judgment was rendered, and he was sentenced to be confined in the county jail for 30 days, and to pay a fine of $50. From the judgment he appealed, by filing in this court on July 28, 1917, a petition in error with case-made. The Attorney General has filed a motion to dismiss the appeal, on the ground that the case-made was not filed in the court below. The proof on the part of the state, showing possession of the intoxicating liquors as charged, was uncontroverted. No answer to the motion to dismiss was filed, and no appearance has been made on behalf of the plaintiff in error. Apparently the appeal herein has been abandoned. It is therefore ordered that the appeal herein be dismissed and the case remanded to the county court of Tulsa county, Mandate forthwith.